Case 1:17-cv-01671-TAD-MLH Document 131 Filed 09/27/19 Page 1 of 1 PageID #: 3406




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                   ALEXANDRIA DIVISION


  JOE W. AGUILLARD                                CIVIL ACTION NO. 1:17-CV-01671

  VERSUS                                          JUDGE TERRY A. DOUGHTY

  LOUISIANA COLLEGE                               MAG. JUDGE MARK L. HORNSBY


                                           JUDGMENT

        For the reasons set forth in this Court’s Ruling,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Louisiana College’s

  Motion for Partial Summary Judgment [Doc. No. 103] is GRANTED. Aguillard’s intentional

  infliction of emotional distress claim against LC is DISMISSED WITH PREJUDICE.

        MONROE, LOUISIANA, this 27th day of September, 2019.



                                                      __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
